UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARSENIO GONZALEZ,
Plaintiff,
~against- | ORDER
BROTHERS, INC. and BOYLE 18 Civ. 11120 (PGG)
Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
After consultation with the parties, the April 11, 2019 Case Management Plan,
August 19, 2019 order extending fact discovery, and November 20, 2019 order extending fact
discovery are modified as follows:
1, Fact discovery must conclude by January 20, 2020;
2. Expert discovery must conclude by February 19, 2020; and
3. Any party that intends to file a post-discovery dispositive motion must submit a
letter to the Court in accordance with Rule 4(A) of the Court’s Individual

Practices by February 26, 2020. Opposition letters are due March 3, 2020.

It is further ORDERED that there will be a pre-trial status conference in this
matter on February 20, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York

December23, 2019
SO ORDERED.

foult Aaah

Paul G. Gardephe
United States District Judge

 
